Citation Nr: 0828886	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
infrapatellar tendonitis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to January 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  Jurisdiction is currently with the RO in 
Portland, Oregon. 

In his October 2005 substantive appeal, the veteran requested 
a hearing before a member of the Board.  A hearing was 
scheduled for May 2007 and the veteran was mailed a letter in 
April 2007 informing him of the date and time of the hearing.  
However, he failed to appear for his scheduled hearing.  


FINDING OF FACT

The veteran's chronic infrapatellar tendonitis of the right 
knee results in minimal degenerative changes, but does not 
result in moderate sublaxation or lateral instability; 
frequent episodes of locking, pain, or effusion into the 
joint; limitation of flexion of the leg to 30 degrees or 
less; limitation of extension of the leg to 15 degrees or 
less; or degenerative arthritis of two or more major joint 
groups or two or more minor joint groups with incapacitating 
episodes.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for chronic infrapatellar tendonitis has not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5024. 5256-5263 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was originally granted for chronic 
infrapatellar tendonitis of the right knee in a September 
1990 rating decision.  In that decision, the RO assigned a 10 
percent rating.  In March 2003, the veteran filed a claim 
seeking a rating in excess of 10 percent.  In a September 
2003 rating decision, the RO denied the veteran's claim.  
While the appeal in this case was pending, the veteran's 
rating was temporarily increased to 100 percent from April 
25, 2005 to June 1, 2005 while the veteran recovered from 
surgery on his right knee.  The rating was subsequently 
returned to 10 percent.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for an appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In this case, the RO has evaluated the veteran's bilateral 
patellofemoral syndrome as 10 percent disabling under 
Diagnostic Code 5024 which rates tenosynovitis.  
Tenosynovitis is rated based on limitation of motion of the 
affected part using Diagnostic Code 5003 for degenerative 
arthritis.  

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, 
Diagnostic Code 5003 (2007).  Diagnostic Codes 5260 and 5261 
are the appropriate diagnostic codes for limitation of motion 
of the knee.  Normal range of motion is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II.  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

A 10 percent rating is also warranted under Diagnostic Code 
5003 where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Id.

Diagnostic Code 5003 also provides for a 20 percent 
disability rating where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

However, the 10 and 20 percent ratings under Diagnostic Code 
5003 based on X-ray findings cannot be utilized to rate 
conditions under Diagnostic Code 5024.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 2.  Thus, the highest possible 
rating under Diagnostic Code 5024 is 10 percent.  

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation will be assigned where the subluxation or 
lateral instability is "moderate," and a 30 percent 
evaluation will be assigned where the subluxation or lateral 
instability is "severe."  38 C.F.R. § 4.71.  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint will be rated at 20 percent.  

Objective findings from a May 2003 VA examination indicate 
that the veteran had a normal gait with strength, reflexes, 
and sensation of the lower extremities within normal limits.  
The veteran had negative Lachman and drawer tests, but a 
positive McMurray test.  Range of motion of the right knee 
was from 0 degrees extension to 128 degrees flexion.  The 
examiner did not note any weakness, fatigue, or 
incoordination of the knees on active range of motion.  
However, the veteran reported pain, swelling, locking, 
buckling, and instability in his right knee and asserted that 
he could not walk for longer than ten minutes or stand for 
longer than thirty minutes.  A magnetic resonance imaging 
(MRI) examination in May 2003 showed a tear of the right 
medial meniscus and minimal joint effusion.  An X-ray showed 
no significant degenerative changes.  The record is absent 
for any mention of subluxation.  

A VA treatment note from April 2004 reports that the veteran 
sought treatment for pain and buckling of his right knee.  
The examiner noted some tenderness to palpation, but the 
veteran's knee was otherwise normal without effusion or 
instability.  Range of motion was from 0 degrees extension to 
110 degrees flexion.

In April 2005, the veteran again sought VA treatment for 
worsening right knee pain and buckling.  His right knee was 
tender medially, with no instability.  A February 2005 MRI 
showed a tear of the medial meniscus.  Arthroscopy and 
debridement of the torn meniscus was recommended.  

On April 25, 2005, the veteran underwent arthroscopic right 
partial medial meniscectomy and medial meniscal repair/ right 
patellar chondroplasty.  VA treatment notes from June 2005 
report that the veteran's right knee healed well, with no 
evidence of effusion, instability, or tenderness to 
palpation.  Varus and valgus tests were negative.  The 
veteran had full range of motion of 0 degrees extension to 
140 degrees flexion.  He reported significantly diminished 
pain and was able to fully bear weight.  

However, in March 2006, the veteran again complained of right 
knee pain of approximately three months duration.  He 
complained of stiffness after prolonged rest, a clicking 
sensation and pain at extremes of flexion, and buckling 
secondary to pain.  On physical examination, the veteran 
exhibited tenderness to palpation of his right knee, 
diminished strength in his right quadriceps and diminished 
flexion of his right knee.  The examiner did not note any 
swelling, instability or subluxation.  The veteran had 
negative Lachman ,McMurray, anterior drawer, varus, and 
valgus tests.  

In May 2006, the veteran was afforded another VA examination.  
The examiner noted that the veteran walked with a stiff right 
knee and that he had pain and difficulty going up a step.  
The veteran's right knee was tender to palpation and had a 
small effusion.  He also had some mild crepitus across the 
patellofemoral joint.  Range of motion was from 0 degrees 
extension to 120 degrees flexion with pain throughout.  The 
veteran had no instability of the right knee, with negative 
Lachman ,McMurray, posterior drawer, varus, and valgus tests.  
The examiner noted that the veteran experienced increased 
pain on repetitive activity, as well as increased clicking, 
weakness, and giving way, which could limit his range of 
motion by another 10-15 degrees of flexion.  A May 2006 X-ray 
showed mild patellofemoral degenerative changes.  

Based on the objective medical findings noted above, a rating 
under Diagnostic Code 5257 is not warranted because there is 
no medical evidence of subluxation or instability.  While the 
Board acknowledges the veteran's reports of buckling, March 
2006 treatment notes attribute this buckling to pain, rather 
than instability or subluxation.  Nor is a rating warranted 
under Diagnostic Code 5258.  Although the veteran suffers 
pain from his right knee and in the past has suffered from 
occasional locking and minimal effusion, there is no 
objective evidence of the frequent locking, pain, and 
effusion required under this Diagnostic Code.  A May 2003 MRI 
noted showed minimal joint effusion, but there is no other 
evidence of effusion until May 2006.  

Diagnostic Codes 5260 and 5261 are also inapplicable here.  
To warrant even a 10 percent rating under these Diagnostic 
Codes, the veteran must have flexion limited to 45 degrees or 
extension limited to 10 degrees.  To warrant a 20 percent 
rating, the veteran must have flexion limited to 30 degrees 
or extension limited to 15 degrees.  Even taking into 
consideration the VA examiner's conclusion that the pain and 
weakness the veteran experiences on repetitive activity could 
diminish the veteran's range of motion by an additional 10-15 
degrees flexion, the veteran would still have a range of 
motion from 0 degrees extension to 105 degrees flexion.  This 
is not sufficient to warrant a compensable rating under 
either Diagnostic Code 5260 or 5261.  

Thus, the veteran's chronic infrapatellar tendonitis is most 
appropriately rated under Diagnostic Code 5024 for 
tenosynovitis or Diagnostic Code 5003 for degenerative 
arthritis.  Since a rating in excess of 10 percent cannot be 
awarded under Diagnostic Code 5024, the Board has considered 
whether a 20 percent rating under Diagnostic Code 5003 is 
warranted.  However, there is no X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for a disability rating in 
excess of 10 percent.  The Board does not find evidence that 
the evaluation should be increased for the veteran's chronic 
infrapatellar tendonitis for any separate period based on the 
facts found during the whole appeal period.  The evidence of 
record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  Nor is there any evidence to 
support an additional rating under a different diagnostic 
code.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, in increased rating claims, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified with respect to 
increased rating claims, that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from non-compensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

Here, the VCAA duty to notify was partially satisfied by way 
of letter sent to the veteran in April 2003.  The April 2003 
letter informed the veteran of what evidence was required to 
substantiate his claim for an increased rating for chronic 
infrapatellar tendonitis, such as medical records and 
statements from doctors or other individuals who can describe 
in what manner the veteran's disability has become worse.  
The April 2003 letter also informed the veteran of the 
veteran's and VA's respective duties for obtaining evidence.  

Notice as to assignment of disability ratings and notice as 
to assignment of effective dates was not provided to the 
veteran until July 2006 after the initial adjudication of his 
claim by the RO in September 2003, as well as all subsequent 
readjudications.  

The July 2006 letter informed the veteran of what factors VA 
considers in assigning disability ratings, including the 
impact of the condition and symptoms on employment.  
Additionally, he was given examples of what medical and lay 
evidence he should submit, such as statements from employers 
regarding how his disability affects his ability to work and 
statements from people who have witnessed how his disability 
affects him.  Finally, the veteran was told that relevant 
diagnostic codes published as Title 38 Code of Federal 
Regulations, Part 4 would be used to rate his disability.  
However, the veteran was not informed of the specific 
diagnostic codes that would be applied in rating his 
disability or what measurements and test results would be 
considered.

Here, the duty to notify with regard to disability ratings 
and effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The VCAA notice in this case was defective because the 
veteran did not receive notice with regard to disability 
ratings or effective dates in a timely manner and was never 
informed of the specific diagnostic codes that would be 
applied in rating his disability or what measurements and 
test results would be considered.  However, not all notice 
errors require corrective action.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that a factor to consider in undertaking a 
prejudicial error analysis is whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim serve to render any notice error 
non-prejudicial.

Here, the veteran did not receive proper VCAA notice that 
specific measurements would impact on the rating assignment, 
such as measurements regarding the limitation of motion of 
the knee.  However, this error did not affect the essential 
fairness of the adjudication.

The June 2005 statement of the case provided the veteran with 
all the relevant diagnostic codes.  This notice was followed 
by a readjudication in October 2005 and June 2006.  Even 
though the statement of the case did not cure the notice 
defect, it provided the veteran with the information 
regarding measurements applicable to rating his disability.  
Since then, the veteran has had over two years to submit 
additional evidence regarding limitation of motion and has 
failed to do so.  The statement of the case and subsequent 
opportunity to develop the case during the appellate 
proceedings has served to render any notice error non-
prejudicial.  

Additionally, while the July 2006 letter that provided notice 
relating to disability rating and effective dates was not 
timely, the veteran has had over two years since then during 
the extensive appellate proceeding to submit additional 
evidence.  Furthermore, since the veteran has not been 
granted an increased rating, no effective date will be 
assigned and any notice error with respect to this issue is 
moot.

Hence, the Board finds that the notice defects have not 
affected the essential fairness of the veteran's claim and no 
corrective action is necessary on the part of VA.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, as well as VA outpatient treatment records.  The 
veteran was also afforded VA examinations in May 2003 and May 
2006.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The veteran's appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


